158 Mich. App. 670 (1986)
405 N.W.2d 386
ATTORNEY GENERAL
v.
PUBLIC SERVICE COMMISSION
Docket No. 88076.
Michigan Court of Appeals.
Decided December 22, 1986.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Hugh B. Anderson and John L. Scherbarth, Assistant Attorneys General, for the Attorney General.
Don L. Keskey and R. Philip Brown, Assistant Attorneys General, for the Public Service Commission.
Foster, Swift, Collins & Coey, P.C. (by William K. Fahey), for defendant Michigan Consolidated Gas Company.
*671 Before: D.E. HOLBROOK, JR., P.J., and ALLEN and P.J. CLULO,[*] JJ.
PER CURIAM.
The Attorney General appeals as of right from the opinion and order of the circuit court affirming the orders of the Michigan Public Service Commission in Case No. U-7479, authorizing Michigan Consolidated Gas Company to implement a gas cost recovery clause in its utility rate schedules pursuant to MCL 460.6a and 460.6b; MSA 22.13(6a) and 22.13(6b), and in Case No. U-7480 approving Michigan Consolidated's plan for implementation of that clause pursuant to MCL 460.6h-6i; MSA 22.13(6h)-(6i), for collection from customer billing during the period from April to December, 1983.
We adopt the opinion of the circuit court with respect to the Attorney General's two legal arguments on appeal and hold: (1) that MCL 460.6h(9); MSA 22.13(6h)(9) was not repealed by implication since that section is not incompatible with MCL 460.6a(1) and (2); MSA 22.13(6a)(1) and (2); and (2) that the gas cost recovery clause as authorized by the MPSC does not violate 1939 PA 3, as amended by 1982 PA 304; MCL 460.1 et seq.; MSA 22.13(1) et seq., even though it permits the exemption of an unnamed class of ratepayers from its provisions. We therefore reject the Attorney General's claims and affirm the circuit court's order.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.